People v Glickman (2018 NY Slip Op 01080)





People v Glickman


2018 NY Slip Op 01080


Decided on February 14, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 14, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2017-00612
 (Ind. No. 1392/06)

[*1]The People of the State of New York, respondent,
vSteven Glickman, appellant.


Gaines, Novick, Ponzini, Cossu & Venditti, LLP, White Plains, NY (Lisa Colosi Florio of counsel), for appellant.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from an amended sentence of the County Court, Putnam County (James F. Reitz, J.), imposed November 15, 2016, revoking a sentence of probation previously imposed by the Supreme Court, Westchester County (Rory J. Bellantoni, J.), upon a finding that he violated conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of rape in the third degree.
ORDERED that the amended sentence is affirmed.
Under the circumstances of this case, the defendant's purported waiver of his right to appeal, given at the time of his plea of guilty, did not preclude review of his claim that the amended sentence imposed upon his violation of conditions of his probation was excessive (see People v Yodice, 153 AD3d 1373). Nevertheless, the amended sentence was not excessive (see People v Suitte, 90 AD2d 80).
CHAMBERS, J.P., SGROI, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court